Title: From Louisa Catherine Johnson Adams to John Adams, 6 April 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 6 April 1821
				
				Your last Letter is as wild yourself you will acknowledge that is saying something? As to Diana Vernon’s they begin to be so common with us that every beau call’s his fair one by that appellation—Your aversion to thirty five is greater even than I imagined it is a bad sign as I fear you will at last be caught by some fair smiling face which may carry more years over it’s head than you suspect—And then what a laugh I shall have against the “petit Page”!Ned Wyer has just been here giving me some interesting tho’ I suppose as usual exaggerated details concerning Hayti which have both horrified and amused me—His description of Boyer is very striking and he represents him as being a very elegant man. He has brought me many trifles from that Country consisting of a little basket some beads and a Shipping rope for Mary—He says he has had the Yellow fever.—It has not reduced him much and I see little alteration change in his looks. Poor fellow he is always in distress and makes but few friends—You have given me great pleasure by the information of your being free from danger by the restlessness of your Class—I am never uneasy without a sufficient cause but sometimes I acknowledge more so than is necessary—That however was not the case in the present instance as I have full reliance on your judgment when you will suffer it to guide you uninfluenced by your passions—But you know when Passion takes the lead wisdom is set at defiance at least my late experience has taught me to fear so and you can no longer guide the Helm and are totally at the mercy of the rolling and tossing of its impetuous waves.—In one instance alone have you seriously displeased me—That was a fault which I cannot consider trivial as it indicated a lapse from those firm principles which I had always flattered myself were too solidly impressed on your mind and character to be shaken by the first breath of wind—We must learn to call things by their proper names and view them in their proper light, and thus examined you must feel that a breach of trust to any one but your Mother would have been thought a heinous crime by you; and you would have been avoided even the suspicion of the possibility of such an act—I place this before you in a  strong light tho’ correct light; because such beginnings frequently produce the worst results—Your fault is freely forgiven by one who is in every thing inclined to be indulgent but it is forgiven because of the strong conviction which presents itself to my mind that even in the minutest trifle you will never give an occasion again for censure from your devoted Mother
				
					L C Adams
				
				
			